Mr. Justice Gordon
delivered the opinion of the court, January 5th, 1885.
In the opinion of this court, as delivered by Mr. Justice Truskey, in Halderman’s Appeal, 8 Out. 251, it was held that the Lunacy Act of 1869 was not supplementary to the Act of 1886; that this Act was passed only for the purpose of making a speedy disposition of the question of the mental condition of the alleged lunatic, but that it did" not confer jurisdiction over his estate, and that in order to vest such jurisdiction in the Court of Common Pleas, the provisions of the Act of 1836 must be pursued. It was therefore ordered that the decree appointing Conrad Snyder as committee of the estate of Joseph W. Halderman should be reversed and set *326aside. The effect of this order, .based as it was on the want of jurisdiction in the court below, was in effect, not only to annul the decree appointing the committee, but to pronounce the proceedings for the sale of the alleged lunatic’s real estate null and void. They were coram non judice; the court having in itself no power over that estate, could confer no such power on its officer. It is to no purpose to insist on the general equity powers of the Court of Common Pleas over the estates of persons non compos mentis, for, whilst those powers are admitted, they must, nevertheless, be exercised according to the prescriptions of the statute, and to them must that court look not only for the manner in which its power is to be exercised, but also for its jurisdiction. Nor can the Act of the 28th of April, 1876, be successfully invoked to help out the case of the defendant in error.
If, as we have seen, the court had no power to authorize Snyder, the committee, to sell Halderman’s property, the Act cited does not confer such power, or cure an error so radical.
It may, indeed, be seriousty doubted whether the legislature could constitutionally validate an Act so wholly unauthorized; whether it could make good the illegal decree of a court directing the sale of one man’s property by another. But the Act of 1876 makes no such attempt. It was designed simply t) cure defects in the proceedings of a court having jurisdiction of the subject matter, but it does not profess to cure a want of jurisdiction. Moreover, the curative provisions of this statute extend onty to irregularities in the appointment of the trustee, and the absence “of any proper qualification in respect thereto.” Nor can these apply except where, in such proceedings “ security shall be duly entered by him or her under the order or decree of the court.”
In other words, where under such order ór decree, security has been properly given for the execution of the trust, an irregularity in the appointment of, or want of proper qualifi•cation in the trustee, shall not affect the title of a grantee or vendee. .It is therefore certain that this statute cannot be 'made to apply to the case in hand, since the defect here complained of is not a want of regularity in the proceedings of the court, or in the qualification of the trustee, but of a total want of jurisdiction. We are then thus forced to the conclusion, that the sale of Halderman’s property by Conrad Snyder, under the lunacy proceedings as they were had in the court below, to James S. Young, was illegal and void, and consequently that judgment should have been entered on the •verdict for the plaintiff.
The judgment is now reversed, and it is ordered that judgment be entered on the verdict for plaintiff below, with costs.